Title: From Thomas Jefferson to George Washington, 23 March 1793
From: Jefferson, Thomas
To: Washington, George



Sir
Philadelphia Mar. 23. 1793.

Before your departure, it becomes necessary for me to sollicit your orders on the Treasury for the third year’s allowance under the act concerning intercourse with foreign nations. This act commenced July 1. 1790. Two years allowance have been furnished and a sum of 500. Dollars over. Nine months of the 3d. year are now nearly elapsed, and according to an estimate I had the honor of giving in to you the 5th. of Nov. last, the expences to the 3d. of Mar. last probably amounted to about 90,785.09 D. from which deducting the sums received, to wit 80,500. D. the bankers would be in advance at that day upwards of 10,000. D. and near 20,000. D. by the time this remittance can reach them. They could feel no inconvenience from this, because they had in their hands the Algerine fund. But now that that is to be drawn for by Colo. Humphreys, it becomes necessary to pay up the arrearages of the foreign fund, and to put them moreover in cash to answer the current calls of our ministers abroad, in order to prevent any risque to the honor of Colo. Humphreys’s bills. I must therefore sollicit your orders for 39,500. D. which will compleat the allowance for the 3d. year, ending June 30. A summary view of the account is stated below. I have the honor to be with the most perfect respect & esteem, Sir, your most obedt. humble servt.

Th: Jefferson




 



 



D
D.


Actual expences incurred from 1790. July 1.
 to 1792. July 1.



64,485.09



Probable do. as by acct. given in
 to 1793. Mar. 3.



26,300.  
90,785.09



1790. Aug. 14.
 Cash to Colo. Humphreys.
 




   500.



1791. Mar. 19.
 Bill on the bankers in favr. of Secy. of state. 99,000ƒ =


40,000.




 

 
ƒ

D.


 



do. on do. in favr. of G. Morris
  2 475
=
  1 000.
}
40,000
80,500



do. on do. in favr. of J. B. Cutting
   577.10
=
   233⅓


1792. Jan. 23.
 do. on do. in favr. of Secy. of state.
95,947
=
38,766⅔




99,000



 
 



